Mr. Justice Waterman delivered the opinion of the Court. It is true that this case, as appellant says, indicates the possibility of fraud in the presentation of claims against street railroad companies in large cities; and we might add that it seems strange that appellant received no notice of the accident until this suit was brought; we have, however, in this, as in all other cases, to deal with the matters presented by the record, and not so much with what is possible in this or any other case, as with what is probable and has been proven in the suit under consideration. Under the circumstances, the only evidence of the accident is that brought forward by the plaintiff; this is to some degree conflicting, but not so much so as to indicate a feigned accident and injury. Two trials having been had, appellant had ample opportunity to discover and present the truth. Complaint is made that counsel for the plaintiff upon the trial continually asked of the plaintiff leading questions. The abstract does not show any such questions. Counsel for plaintiff was guilty of making, during the trial, an improper remark, for which he should have been censured by the court. We fail to find in the record anything warranting a reversal of the judgment, and it is affirmed.